AMENDMENT NO. 1 TO FORM T-3 Amendment No. 1 to Form T-3 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. AMENDMENT NO. 1 TO FORM T-3 FOR APPLICATION FOR QUALIFICATION OF INDENTURES UNDER THE TRUST INDENTURE ACT OF 1939 MORRIS PUBLISHING GROUP, LLC MORRIS PUBLISHING FINANCE CO. (Co-Issuers) Athens Newspapers, LLC Broadcaster Press, Inc. Homer News, LLC Log Cabin Democrat, LLC The Oak Ridger, LLC Southeastern Newspapers Company, LLC The Sun Times, LLC MPG Allegan Property, LLC MPG Holland Property, LLC Stauffer Communications, Inc. Florida Publishing Company Yankton Printing Company Southwestern Newspapers Company, L.P. (Guarantors) (Name of applicant) 725 Broad Street, Augusta, Georgia 30901 (Address of principal executive offices) Securities to be Issued Under the Indenture to be Qualified Title of Class Amount Floating Rate Secured Notes due 2014 $100,000,000 Approximate date of proposed public offering: As soon as possible after the effectiveness of this Application for Qualification Name and address of agent for service: With a copy to: Steve K. Stone Mark Burgreen Chief Financial Officer Hull Barrett, PC Morris Publishing Group, LLC 801 Broad Street, Suite700 725 Broad Street Augusta, Georgia 30901 Augusta, Georgia 30901 (706)722-4481 (706)724-0851 THE APPLICANT HEREBY AMENDS THIS APPLICATION FOR QUALIFICATION ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVENESS UNTIL (I)THE 20TH DAY AFTER THE FILING OF AN AMENDMENT WHICH SPECIFICALLY STATES THAT IT SHALL SUPERSEDE THIS APPLICATION, OR (II)SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SECTION 307(C) OF THE ACT, MAY DETERMINE UPON THE WRITTEN REQUEST OF THE APPLICANT. Amendment No. 1 to Form T-3 This Amendment No. 1 to Form T-3 (this “Amendment”) is being filed solely to file a revised Exhibit TC3; to provide updated information under Item 2 (“Securities Act Exemption Applicable”) and to file Exhibit T3E.9, Exhibit T3E.10 and Exhibit T3E.11 pursuant to the Debtors’ Prepackaged Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (the "Plan")with respect to Morris Publishing Group, LLC (“Morris Publishing”) and its subsidiaries (including Morris Publishing Finance Co. (“Morris Finance”)). In order to further incorporate changes related to the revised Exhibit TC3 and the Plan, this Amendment amends and restates (i) Item 1 (“General Information”); (ii) Item 2 (“Securities Act Exemption Applicable”); (iii) Item 3 (“Affiliates”); (iv) Item 7 (“Capitalization”); (v) Item 8 (“Analysis of Indenture Provisions”); (vi) the Exhibit Index and (vii) Exhibit T3C, the form of Indenture (as defined below).This Amendment is not intended to amend or delete any other part of the Form T-3. GENERAL 1.General Information. (a)The co-issuers (the “Co-Issuers”) of the New Notes (as defined below) will be Morris Publishing, which is a limited liability company, and Morris Finance, which is a corporation.The following subsidiaries of Morris Publishing will be guarantors (the “Guarantors”) of the New Notes:(i) Athens Newspapers, LLC, Homer News, LLC, Log Cabin Democrat, LLC, The Oak Ridger, LLC, Southeastern Newspapers Company, LLC, The Sun Times LLC, MPG Allegan Property, LLC, MPG Holland Property, LLC, each of which is a limited liability company, (ii) Broadcaster Press, Inc., Stauffer Communications, Inc., Florida Publishing Company and Yankton Printing Company, each of which is a corporation, and (iii) Southwestern Newspapers Company, L.P., which is a limited partnership.The Co-Issuers and the Guarantors are referred to collectively as the “Applicants.” (b)Morris Publishing is incorporated under the laws of the State of Georgia.Morris Finance is incorporated under the laws of the State of Georgia.Athens Newspapers, LLC, Homer News, LLC, Log Cabin Democrat, LLC, Southeastern Newspapers Company, LLC, The Sun Times, LLC, MPG Allegan Property, LLC, and MPG Holland Property, LLC are organized under the laws of the State of Georgia.Broadcaster Press, Inc. and Yankton Printing Company are incorporated under the laws of the State of South Dakota.The Oak Ridger, LLC is organized under the laws of the State of Tennessee.Florida Publishing Company is incorporated under the laws of the State of Florida.Stauffer Communications, Inc. is incorporated under the laws of the State of Delaware.Southwestern Newspapers Company, L.P. is organized under the laws of the State of Texas. 2.Securities Act Exemption Applicable. On February 17, 2010, the United States Bankruptcy Court for the Southern District of Georgia, Augusta Division, confirmed the Plan, a copy of which is attached hereto as Exhibit T3E.9.As described in the Plan, the Co-Issuers plan to issue $100 million principal amount of Floating Rate Secured Notes due 2014 (the “New Notes”) in exchange for the cancellation of all of the Co-Issuers’ outstanding 7% Senior Subordinated Notes due 2013 (the “Outstanding Notes”), including accrued and unpaid interest on the Outstanding Notes. On December 14, 2009, the Co-Issuers had commenced a restructuring plan by (a) soliciting tenders of Outstanding Notes in exchange for New Notes in an out-of-court exchange offer (the “Exchange Offer”) upon the terms and subject to the conditions set forth in the Offering Memorandum and Disclosure Statement for Solicitation of Acceptances of a Prepackaged Plan of Reorganization, dated
